Name: Commission Regulation (EEC) No 947/90 of 11 April 1990 adopting certain provisions on the issuing of STM licences for milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 96/62 Official Journal of the European Communities 12. 4 . 90 COMMISSION REGULATION (EEC) No 947/90 of 11 April 1990 adopting certain provisions on the issuing of STM licences for milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 606/86 (3), as last amended by Regulation (EEC) No 280/90 (4), sets the indicative ceiling for imports of certain milk products into Spain in 1990 ; Whereas applications for STM licences lodged in the week 12 to 24 March 1990 for butter and certain cheeses relate to quantities exceeding the ceiling laid down for the first quarter of 1990 ; Whereas the Commission has accordingly adopted suitable interim protective measures by an emergency procedure by Regulations (EEC) Nos 710/90 (*) and 824/90 (6) ; whereas definitive measures must be taken and whereas, in view of the situation of the market for milk in Spain, an increase in the indicative ceiling cannot be contemplated ; Whereas, as definitive measures as referred to in Article 85 (3) of the Act, the rejection of the applications in ques ­ tion should be confirmed in order to avoid any distur ­ bance of the Spanish market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Applications for STM licences lodged from 12 to 24 March 1990 and notified to the Commission for milk products covered by CN code 0405 and categories 3 and 6 of CN code ex 0406 as referred to in Regulation (EEC) No 606/86 are hereby rejected. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 April 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 , 1986, p. 106. (2) OJ No L 293, 27. 10 . 1988, p. 7. (3) OJ No L 58, 1 . 3 . 1986, p. 28 . (&lt;) OJ No L 30, 1 . 2. 1990, p. 63 . 0 OJ No L 78, 24. 3 . 1990, p. 16 . 4) OJ No L 86, 31 . 3 . 1990, p. 6 .